Case 2:19-cv-00280-JAW Document 23 Filed 09/30/19 Page 1 of 5                       PageID #: 120



                             UNITED STATES DISTRICT COURT
                                  DISTRICT OF MAINE

U.S. Bank, National Association, as                CIVIL ACTION NO: 2:19-cv-00280-JAW
Successor Trustee to Bank of America,
N.A., as Successor by Merger to LaSalle
Bank, N.A., as Trustee for the
Certificateholders of the MLMI Trust,
Mortgage Loan Asset-Backed Certificates,
Series 2006-MLNI

                Plaintiff                          OPPOSITION TO DEFENDANT’S
                                                   MOTION TO DISMISS COUNT V OF
                                                   PLAINTIFF’S COMPLAINT

                       vs.                         RE:
                                                   15 Ocean Avenue, Cape Elizabeth, ME 04107

Michael S. Tuttle and Tamara Lea Tuttle            Mortgage:
                                                   May 25, 2006
                                                   Book 24016, Page 89

               Defendants
JPMorgan Chase Bank, NA
Bank of America, NA
KAMCO Supply Corp. of Boston
Maine Department of Health and Human
Services, Division of Support and
Enforcement and Recovery

                Parties-In-Interest

   NOW COMES the Plaintiff in this matter, U.S. Bank, National Association, as Successor

Trustee to Bank of America, N.A., as Successor by Merger to LaSalle Bank, N.A., as Trustee for the

Certificateholders of the MLMI Trust, Mortgage Loan Asset-Backed Certificates, Series 2006-

MLNI, and hereby OPPOSES Defendant, Michael S. Tuttle’s (“Defendant”) Motion to Dismiss

Count V (Equitable Mortgage) of Plaintiff ’s Complaint. As further stated herein, Plaintiff should

not be precluded from proceeding with this Count at this time. Additionally, Defendant fails to raise

any supporting precedent to support his Motion to Dismiss. Plaintiff has agreed to a dismissal

without prejudice of Counts II (Breach of Contract, Money Had and Received), III (Quantum
Case 2:19-cv-00280-JAW Document 23 Filed 09/30/19 Page 2 of 5                           PageID #: 121



Meruit), and IV (Unjust Enrichment) without prejudice and with a tolling of their statute of

limitations. Further, Plaintiff is distributing an Amended Complaint for feedback from the other

parties, in which it proposes to remove Tamara Lea Tuttle as a Defendant. Plaintiff proposes to file

said Amended Complaint within ten (10) days once its counsel completes the five (5) hearings

scheduled for this week.

    I. Standard

        Under applicable law, a motion under Rue 12(b)(6) “tests the legal sufficiency of the

Complaint and, on such a challenge, the material allegations of the Complaint, must be taken as

admitted.” Shaw v. S. Aroostook Comm. Sch. Dist., 683 A.2d 502, 503 (Me. 1996). Further, the

Court should examine “the Complaint in the light most favorable to the plaintiff to determine

whether it sets forth elements of a cause of action or alleged facts that would entitle the plaintiff to

relief pursuant to some legal theory.” Id. See also,, Trans-Spec Truck v. Caterpillar, 524 F.3d 315 (1st

Cir. 2008) and, Foley v. Wells Fargo, 772 F.3d (1st Cir. 2014).

        Similarly, a “complaint attacked by a Rule 12(b)(6) motion to dismiss does not need detailed

factual allegations,” but the “factual allegations must be enough to raise a right to relief above the

speculative level on the assumption that all of the complaint's allegations are true.” Bell Atlantic

Corp. v. Twombly 550 U.S. 544, 555, 127 S.Ct. 1955, 1964, 167 L.Ed.2d 929 (2007). A “well-pleaded

complaint may proceed even if it strikes a savvy judge that actual proof of those facts is

improbable, and that a recovery is very remote and unlikely.” Id.

    II. Argument

        It is well settled (although not completely determinative in this matter) that Maine is a

mortgage title state. Jordan v. Cheney, 74 ME 359, 361 (1883), 1883 WL 3343. Moreover, the

concept of equitable mortgage is well founded in Maine as an alternative to a legal mortgage. See,

Hawes v. Williams, 43 A. 101 (Me. 1899). In relation to an equitable mortgage, it is the intent of the
Case 2:19-cv-00280-JAW Document 23 Filed 09/30/19 Page 3 of 5                        PageID #: 122



parties at the inception of the transaction that is controlling. See, Sposedo v. Merriman, 90 A. 387,

392 (Me. 1914) and, Seaman v. Seaman, 477 A.2d 734, 736 (Me. 1984). This is especially true in an

instance such as this where the relationship is long term (since 2006) Norton v. Berry, 115 A. 287,

289 (Me. 1921). This concept is a broad one encompassing “Any written evidence of conveyance”

or even oral testimony. Braddock v. McBurnie, 122 A.2d 319, 320 (Me. 1956).

       Lastly, the Law Court of Maine has recently left this issue open for further interpretation.

See, Federal National Mortgage Assoc v. Deschaine, 170 A.3d 230, FN4 (Me. 2017).

       III. Conclusion

       Defendant is asking this Court to consider whether Plaintiff can ultimately recover on the

alternate theory of recovery raised in Plaintiff ’s Complaint. The question of whether Plaintiff can

ultimately recover under the theory of equitable mortgage is premature. Pointedly, “a court may

grant dismissal of a claim only if it appears beyond reasonable doubt that the Plaintiff can prove no

set of facts in support of his claim which would entitle him to relief.” GMAC Commercial Mortg.

Co., 84 F.Supp. 2d at 135 (quoting Swartz v. Schering-Plough Corp, 53 F.Supp. 2d 95, 98 (D. MA.

1999)). Since it is conceivable that relief could be granted on this ground, Defendant’s Rule 12(b)(6)

Motion should be denied.

DATED: September 30, 2019

                                                       /s/John A. Doonan, Esq.
                                                       John A. Doonan, Esq., Bar No. 3250
                                                       Reneau J. Longoria, Esq., Bar No. 5746
                                                       Attorneys for Plaintiff
                                                       Doonan, Graves & Longoria, LLC
                                                       100 Cummings Center, Suite 225D
                                                       Beverly, MA 01915
                                                       (978) 921-2670
                                                       JAD@dgandl.com
                                                       RJL@dgandl.com
Case 2:19-cv-00280-JAW Document 23 Filed 09/30/19 Page 4 of 5                      PageID #: 123



                                CERTIFICATE OF SERVICE

       I, John A. Doonan, Esq., hereby certify that on this 30th day of September, 2019, I served a

copy of the above document by electronic notification using the CM/ECF system and/or First

Class Mail to the following:



                                                     /s/ John A. Doonan, Esq.
                                                     John A. Doonan, Esq., Bar No. 3250
                                                     Reneau J. Longoria, Esq., Bar No. 5746
                                                     Attorneys for Plaintiff
                                                     Doonan, Graves & Longoria, LLC
                                                     100 Cummings Center, Suite 225D
                                                     Beverly, MA 01915
                                                     (978) 921-2670
                                                     JAD@dgandl.com
                                                     RJL@dgandl.com


John D. Clifford, Esq.
CLIFFORD & GOLDEN, P.A.
P.O. Box 368
Lisbon Falls, ME 04252

Aaron P. Burns, Esq.
Two Monument Square, Suite 901
P.O. Box 108
Portland, ME 04112

Bank of America, N.A.
c/o Shectman Halperin & Savage, LLP
1080 Main Street
Pawtucket, RI 02860

KAMCO Supply Corp. of Boston
C/o Agent: Lauren Turner
344 Riverside Street
Portland, ME 04103

JPMorgan Chase Bank, N.A.
1111 Polaris Parkway
Columbus, OH 43240
Case 2:19-cv-00280-JAW Document 23 Filed 09/30/19 Page 5 of 5              PageID #: 124



Maine Department of Health and Human Services, Division of Support Enforcement and Recovery
19 Union Street
Augusta, ME 04330
